By the Court:
1. The indictment first charges the defendants as principals, and, in a second count, as accéssories, or rather as principals in the second degree. We see no objection to the indictment on this ground, under section nine hundred and fifty-four of the Penal Code. We think that that section, while changing' the phraseology, did not alter the substance óf section two hundred and forty-one of the Criminal Practice Act, which it supplanted.
2. But the judgment against the defendant is erroneous, because of the fifteenth instruction, in which the jury were told that, if the prisoner received a portion of the money obtained by the robbery, with the knowledge how it had been obtained, then he might be convicted of the crime of robbery charged in the indictment.
Judgment reversed and cause remanded for a new trial.